Citation Nr: 1732950	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  10-40 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for residuals of left lateral meniscectomy with osteoarthritis (also claimed as osteoarthritis and torn tissue left knee).

2. Entitlement to an initial compensable rating for residuals of right-wrist volar ganglion.

3. Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1966 to June 1986.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This decision granted a 10 percent rating for service connection for residuals of left lateral meniscectomy with osteoarthritis, and granted a noncompensable rating for service connection for residuals of right-wrist volar ganglion.

In December 2008, the Veteran filed a claim of entitlement to an increased rating for his service-connected residuals of left lateral meniscectomy with osteoarthritis.  In March 2009, he also filed a claim of entitlement to a compensable rating for his service-connected residuals of right-wrist volar ganglion.  In July 2009, the RO denied the Veteran's increased rating claims, continuing the assigned 10 percent rating for residuals of left lateral meniscectomy with osteoarthritis, effective February 1, 2009; the RO also continued the noncompensable rating for residuals of right-wrist volar ganglion, effective April 1, 2008.  The Veteran did not express disagreement with the RO's rating decision, nor did he express an intent to appeal the decision.  Accordingly, his statement does not constitute a Notice of Disagreement (NOD).  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. § 20.201 (2013); Young v. Shinseki, 22. Vet. App. 461, 467 (2009) (finding Veteran's statement did not constitute an NOD where it could not "reasonably be construed to express disagreement with a particular decision or reflect an intent to seek appellate review.").

In his December 2008 increased rating claim for residuals of left lateral meniscectomy with osteoarthritis, the Veteran submitted evidence that he had surgery on December 2, 2008, on his left knee.  In January 2009 additional medical evidence relating to residuals of right-wrist volar ganglion was received.  As such, the Board construes this information as new and material evidence received within the pending appeal period of the September 2008 rating decision.  38. C.F.R. 
§ 3.156(b) (2013); Young, 22. Vet. App. at 468.  Hence, the current appeal before the Board relates to the Veteran's April 2008 and June 2008 claims for service connection for residuals of left lateral meniscectomy with osteoarthritis, and for residuals of right-wrist volar ganglion.  Bond v. Shinseki, 659 F.3d 1362, 1367 (2013).  Given this, the Board considers all evidence of record.

In June 2013, the Veteran testified at a travel board hearing before the undersigned Veteran's Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

These matters were previously before the Board in April 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to obtain additional VA examinations for the knee and wrist.  An examination must determine whether such disabilities are manifested by weakened movement, excess fatigability, incoordination, or pain, and, where feasible, express these determinations in terms of the degree of additional range of motion lost due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995); see also 38 C.F.R. § 4.59 (2016).  In a recent decision, the Court of Appeals for Veterans Claims held that 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Furthermore, 38 C.F.R. § 4.59 applies to painful, unstable, or malaligned joints regardless of whether the diagnostic code used is predicated on measurements of range of motion. Southall-Norman v. McDonald, 28 Vet. App. 346 (2016).  Because the previous VA examinations for the right wrist and the left knee did not meet these requirements, the AOJ should obtain an opinion that addresses these elements.

In addition, the issue of entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU) must also be remanded as it is inextricably intertwined with the claim left-knee and right-wrist claims.  Because  the determination of these issues would affect a TDIU analysis,  they must be adjudicated before the issue of entitlement to TDIU may be decided.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that all issues "inextricably intertwined" with issues certified for appeal are to be identified and developed prior to appellate review). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination of the left knee.  Following a review of the evidence of record, the clinical examination, and with consideration of the Veteran's statements, the examiner must determine the current severity of the Veteran's service-connected residuals of left lateral meniscectomy with osteoarthritis, to include an analysis of any additional disability due to pain, weakness, excess fatigability, or incoordination.  

The examination must address range of motion of the left knee, painful motion (and at what point it starts), additional loss of motion after repetitions, and functional loss due to pain.  This information must be derived from joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing.  This testing should include not only the affected joints but also any paired joints.  The examination report must confirm that all such testing has been made and reflect those testing results.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

In addition, a clinician should, to the extent possible, provide a retrospective opinion addressing prior range of motion of the left knee, painful motion (and at what point it started), additional loss of motion after repetitions, and functional loss due to pain, considering active and passive motion as well as weight-bearing and nonweight-bearing considerations.  This retrospective opinion should also include any paired joints.  

If the clinician cannot provide one or more of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

2.  Schedule the Veteran for a VA examination of the right wrist.  Following a review of the evidence of record, the clinical examination, and with consideration of the Veteran's statements, the examiner must determine the current severity of the Veteran's service-connected residuals of right-wrist volar ganglion, to include an analysis of any additional disability due to pain, weakness, excess fatigability, or incoordination.  

The examination must address range of motion of the right wrist, painful motion (and at what point it starts), additional loss of motion after repetitions, and functional loss due to pain.  This information must be derived from joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing.  This testing should include not only the affected joints but also any paired joints.  The examination report must confirm that all such testing has been made and reflect those testing results.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

In addition, a clinician should, to the extent possible, provide a retrospective opinion addressing prior range of motion of the right wrist, painful motion (and at what point it started), additional loss of motion after repetitions, and functional loss due to pain, considering active and passive motion as well as weight-bearing and nonweight-bearing considerations.  This retrospective opinion should also include any paired joints.  

If the clinician cannot provide one or more of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  Complete any additional development as warranted, then readjudicate the claims on appeal.  If the benefits sought on appeal are not fully granted, issue a supplemental statement of the case before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




